         Case 1:21-cv-00131-N/A Document 12                Filed 04/16/21   Page 1 of 9




                UNITED STATES COURT OF INTERNATIONAL TRADE

__________________________________________x
                                          :
CARBON ACTIVATED TIANJIN CO., LTD.,       :
CARBON ACTIVATED CORPORATION,             :
DATONG JUQIANG ACTIVATED CARBON           :
CO., LTD., SHANXI INDUSTRY                :
TECHNOLOGY TRADING CO., LTD.,             :
DATONG MUNICIPAL YUNGUANG                 :
ACTIVATED CARBON CO., LTD. and            :
BEIJING PACIFIC ACTIVATED CARBON          :
PRODUCTS CO., LTD.,                       :
                                          :                         COMPLAINT
                        Plaintiffs,       :
                                          :                         Court No. 21-00131
             v.                           :
                                          :
UNITED STATES,                            :
                                          :
                        Defendant.        :
__________________________________________x

                                         COMPLAINT

       Plaintiffs Carbon Activated Tianjin Co., Ltd. (“CA Tianjin”), Carbon Activated

Corporation (“CAC”), Datong Juqiang Activated Carbon Co., Ltd. (“DJAC”), Shanxi Industry

Technology Trading Co., Ltd., Datong Municipal Yunguang Activated Carbon Co., Ltd., and

Beijing Pacific Activated Carbon Products Co., Ltd. (collectively, “Plaintiffs”), by and through

undersigned counsel, hereby allege and state as follows.

               ADMINISTRATIVE DETERMINATION TO BE REVIEWED

1.     Plaintiffs seek review of the final results of the U.S. Department of Commerce,

International Trade Administration (the “Department”), in the twelfth administrative review

(“AR12”) of the antidumping duty (“ADD”) order on activated carbon from the People’s

Republic of China (“China”) covering the period April 1, 2018 to March 31, 2019, published as

Certain Activated Carbon from the People’s Republic of China: Final Results of Antidumping
         Case 1:21-cv-00131-N/A Document 12              Filed 04/16/21     Page 2 of 9




Duty Administrative Review, Final Determination of No Shipments, and Final Rescission of

Administrative Review, in Part; 2018-2019, 86 Fed. Reg. 10,539 (Feb. 22, 2021) (“Final

Results”).

2.     The challenged determinations, findings, and conclusions are set out primarily in the

Department’s “Issues and Decision Memorandum” (Feb. 12, 2021) and “Final Surrogate Value

Memorandum” (Feb. 12, 2021) accompanying the Final Results.

                                          JURISDICTION

3.     This action is filed pursuant to 19 U.S.C. §§1516a(a)(2)(A)(i) and 1516a(a)(2)(B)(iii) to

contest the Final Results issued by the Department in AR12. This Court has jurisdiction over this

action pursuant to 28 U.S.C. § 1581(c).

                                STANDING OF PLAINTIFFS

4.     Plaintiffs CA Tianjin and DJAC are exporters of activated carbon from China that were

selected as mandatory respondents in AR12; Plaintiff CAC is CA Tianjin’s affiliated U.S.

importer. Plaintiffs Shanxi Industry Technology Trading Co., Ltd., Datong Municipal Yunguang

Activated Carbon Co., Ltd., and Beijing Pacific Activated Carbon Products Co., Ltd. are exporters

who were granted separate rate status in AR12. Plaintiffs participated in the Department’s

proceeding that resulted in the challenged determination and are subject to the Final Results.

Therefore, Plaintiffs are interested parties as described in 19 U.S.C. § 1677(9)(A) and have

standing to bring this action pursuant to 28 U.S.C. § 2631(c) and 19 U.S.C. § 1516a(d).

                               TIMELINESS OF THE ACTION

5.     Parties to actions challenging Department determinations pursuant to 19 U.S.C.

§ 1516a(a)(2)(B)(iii) regarding administrative reviews, must file the summons within 30 days of




                                                2
         Case 1:21-cv-00131-N/A Document 12               Filed 04/16/21     Page 3 of 9




the date of publication in the Federal Register of the Final Results. 19 U.S.C.

§ 1516a(a)(2)(A)(i). The Department published the Final Results on February 22, 2021.

6.     This action was timely commenced within 30 days of the date of publication of the Final

Results, by the filing of a Summons on March 23, 2021. This Complaint is timely filed within 30

days of the filing of Plaintiffs’ Summons. Therefore, both the Summons and the Complaint have

been timely filed in accordance with 19 U.S.C. § 1516a(a)(2)(A), 28 U.S.C. § 2636(c) and

pursuant to Rules 3(a)(2) and 6(a) of the Rules of this Court.

                                        BACKGROUND

7.     The Department issued the ADD order on activated carbon from China on April 27,

2007. Certain Activated Carbon from the People's Republic of China: Notice of Antidumping

Duty Order, 72 Fed. Reg. 20,988 (April 27, 2007).

8.     On June 7, 2019, the Department initiated AR12 with respect to a number of companies

including Plaintiffs. Initiation of Antidumping and Countervailing Duty Administrative Reviews,

84 Fed. Reg. 27,587, 27,589-90 (June 13, 2019).

9.     In AR12, the Department individually examined the sales of CA Tianjin and DJAC, both

of which participated by providing the Department with responses to questionnaires and various

factual information and argument concerning the review. By its determination published on April

30, 2020, the Department preliminarily assigned CA Tianjin an ADD rate of US$1.66/kg and

DJAC an ADD rate of US$0.22/kg. Certain Activated Carbon from the People’s Republic of

China: Preliminary Results of Antidumping Duty Administrative Review, Intent to Rescind the

Review, in Part, and Preliminary Determination of No Shipments; 2018–2019, 85 Fed. Reg.

23,947, 23,950 (April 30, 2020) (“Preliminary Results”).




                                                 3
         Case 1:21-cv-00131-N/A Document 12                Filed 04/16/21     Page 4 of 9




10.    The Department preliminarily assigned nine separate rate companies, including Shanxi

Industry Technology Trading Co., Ltd., Datong Municipal Yunguang Activated Carbon Co., Ltd.,

and Beijing Pacific Activated Carbon Products Co., Ltd., the weighted average of the mandatory

respondents’ (CA Tianjin and DJAC) ADD rates based on publicly available ranged U.S sales

quantities, assigning a separate rate of US$0.49/kg. Id.

11.    In the Preliminary Results, the Department selected Malaysia as the primary surrogate

market economy country for China, from which the values of the mandatory respondents’ factors

of production (“FOP”) were derived to calculate normal value. Decision Memorandum for the

Preliminary Results (April 24, 2020), at 10-17.

12.    Throughout AR12, Plaintiffs placed surrogate value information on the record for the

Department’s use in valuing FOPs, including carbonized material, bituminous coal, liquid

caustic, hydrochloric acid, anthracite coal, steam and financial ratios. On July 20, 2020, Plaintiffs

filed an administrative case brief requesting that the Department use particular data to value

FOPs, including carbonized material, bituminous coal, liquid caustic, hydrochloric acid,

anthracite coal, steam, ocean freight, and financial ratios.

13.    On February 22, 2021, the Department published its AR12 Final Results, rejecting the

arguments of Plaintiffs and affirming its preliminary surrogate value choices for all FOPs except

financial ratios, which it valued based on the contemporaneous Malaysian financial statements of

Bravo Green (2018).

14.    As a result of the changes to the Preliminary Results, the Department in its Final Results

assigned: CA Tianjin an ADD rate of US$1.83/kg.; DJAC an ADD rate of US$0.38/kg.; and the

separate rate companies an ADD rate of US$0.65/kg. Final Results, 86 Fed. Reg. at 10,540.




                                                  4
         Case 1:21-cv-00131-N/A Document 12             Filed 04/16/21     Page 5 of 9




                                 STATEMENT OF CLAIMS

                                         COUNT ONE

15.    Paragraphs 1 to 14 are adopted, incorporated and re-alleged here by reference.

16.    The Department’s failure to use the best available surrogate value data to value

bituminous coal in AR12 is not supported by substantial evidence and is otherwise not in

accordance with law.

                                        COUNT TWO

17.    Paragraphs 1 to 14, and 16 are adopted, incorporated and re-alleged here by reference.

18.    The Department’s failure to use the best available surrogate value data to value

carbonized material in AR12 is not supported by substantial evidence and is otherwise not in

accordance with law.

                                       COUNT THREE

19.    Paragraphs 1 to 14, 16, and 18 are adopted, incorporated and re-alleged here by reference.

20.    The Department’s failure to use the best available surrogate value data to value liquid

caustic in AR12 is not supported by substantial evidence and is otherwise not in accordance with

law.

                                        COUNT FOUR

21.    Paragraphs 1 to 14, 16, 18, and 20 are adopted, incorporated and re-alleged here by

reference.

22.    The Department’s failure to use the best available surrogate value data to value

hydrochloric acid in AR12 is not supported by substantial evidence and is otherwise not in

accordance with law.




                                                5
         Case 1:21-cv-00131-N/A Document 12             Filed 04/16/21     Page 6 of 9




                                        COUNT FIVE

23.    Paragraphs 1 to 14, 16, 18, 20, and 22 are adopted, incorporated and re-alleged here by

reference.

24.    The Department’s failure to use the best available surrogate value data to value anthracite

coal in AR12 is not supported by substantial evidence and is otherwise not in accordance with

law.

                                         COUNT SIX

25.    Paragraphs 1 to 14, 16, 18, 20, 22, and 24 are adopted, incorporated and re-alleged here

by reference.

26.    The Department’s failure to use the best available surrogate value data to value steam in

AR12 is not supported by substantial evidence and is otherwise not in accordance with law.

                                        COUNT SEVEN

27.    Paragraphs 1 to 14, 16, 18, 20, 22, 24, and 26 are adopted, incorporated and re-alleged

here by reference.

28.    The Department’s failure to use the best available surrogate value data to value financial

ratios in AR12 is not supported by substantial evidence and is otherwise not in accordance with

law.

                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs request that this Court:

(a)    hold that the Department’s Final Results are unsupported by substantial evidence and are

otherwise not in accordance with law;

(b)    remand the Final Results with instructions to issue a new determination consistent with

this Court’s decision; and

                                                6
        Case 1:21-cv-00131-N/A Document 12              Filed 04/16/21     Page 7 of 9




(c)   provide such other and further relief as this Court deems just and proper.

                                                   Respectfully submitted,

                                                   /s/ Francis J. Sailer_____
                                                   Francis J. Sailer
                                                   Dharmendra N. Choudhary
                                                   Jordan C. Kahn

                                                   GRUNFELD, DESIDERIO, LEBOWITZ
                                                   SILVERMAN & KLESTADT LLP
                                                   1201 New York Ave., NW, Ste. 650
                                                   Washington, DC 20005
                                                   (202) 783-6881

                                                   Counsel to Plaintiffs Carbon Activated
                                                   Tianjin Co., Ltd., Carbon Activated
                                                   Corporation, Datong Juqiang Activated
                                                   Carbon Co., Ltd., Shanxi Industry
                                                   Technology Trading Co., Ltd., Datong
                                                   Municipal Yunguang Activated Carbon Co.,
                                                   Ltd., and Beijing Pacific Activated Carbon
                                                   Products Co., Ltd.

Dated: April 16, 2021




                                               7
         Case 1:21-cv-00131-N/A Document 12             Filed 04/16/21     Page 8 of 9




                                CERTIFICATE OF SERVICE

       I hereby certify that on April 16, 2021, I caused copies of the foregoing Complaint to be
served upon the following individuals by certified mail, return receipt requested:

UPON THE UNITED STATES
Attorney-In-Charge
International Trade Field Office
Commercial Litigation Branch
U.S. Department of Justice
Room 346
26 Federal Plaza
New York, New York 10278

Director, Civil Division
Commercial Litigation Branch
U.S. Department of Justice
1100 L Street, NW
Washington, DC 20530

UPON THE U.S. DEPARTMENT OF COMMERCE
General Counsel
U.S. Department of Commerce
14th Street & Constitution Avenue, NW
Washington, DC 20230

Evangeline Keenan
Director, APO/Dockets Unit
U.S. Department of Commerce
14th Street & Constitution Avenue, NW
Room 1874
Washington, DC 20230

On Behalf of Calgon Carbon Corporation and Cabot Norit Americas, Inc.
John M. Herrmann
Kelley Drye & Warren LLP
3050 K Street, NW
Suite 400
Washington, DC 20007
         Case 1:21-cv-00131-N/A Document 12           Filed 04/16/21    Page 9 of 9




On Behalf of Jacobi Carbons AB and it affiliates: Tianjin Jacobi International Trading
Co., Ltd., Jacobi Carbons Industry (Tianjin) Co., Ltd., and Jacobi Carbons, Inc.
Daniel L. Porter
Curtis, Mallet-Prevost, Colt & Mosle LLP
1717 Pennsylvania Avenue, NW
Washington, DC 20006

On Behalf of Tancarb Activated Carbon Co., Ltd., Jilin Bright Future Chemicals
Company, Ltd., and Ningxia Mineral & Chemical Limited
Gregory S. Menegaz
dekieffer & Horgan
1090 Vermont Ave., NW
Suite 410
Washington, DC 20005

On Behalf of Shanxi Dapu International Trade Co., Ltd., Beijing Pacific Activated Carbon
Products Co., Ltd.
Meng Jing
Guantao Law Firm
18/F, Tower B, Xinsheng Plaza,
5 Finance Street, Xicheng District,
Beijing 100032, China

On Behalf of Ningxia Huahui Activated Carbon Co. Ltd.
Jeffrey S. Grimson
Mowry & Grimson PLLC
5335 Wisconsin Avenue, NW
Suite 810
Washington, DC 20015

On behalf of Shanxi Sincere Industrial Co., Ltd., Shanxi Tianxi Purification Filter Co.,
Ltd., and Tianjin Channel Filters Co., Ltd.
Zhang Yi
Gaopeng & Partners
28th/F, Silver Tower,
2 North Donsanhuan Road
Beijing 100027 China


                                                  /s/ Francis J. Sailer_____
                                                  Francis J. Sailer



11025424_1
